Citation Nr: 1610022	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  11-26 646A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

1.  Entitlement to service connection for bladder cancer.

2.  Entitlement to an effective date earlier than May 28, 2013, for the assignment of a 100 percent rating for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2009 and February 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In January 2016, the Veteran testified before the undersigned at a Board video conference hearing.  A transcript of the hearing is of record.  

This appeal was processed using the Virtual VA and Veteran's Benefits Management System paperless claims processing system.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from May 1968 to May 1970.

2.  On January 19, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant in writing and at a Board hearing that he wished to withdraw all pending appeals and claims.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant withdrew at the January 2016 Board video conference hearing the issue of entitlement to service connection for bladder cancer; and  provided testimony on the issue of entitlement to an effective date earlier than May 28, 2013, for the assignment of a 100 percent rating for schizophrenia.  However, he subsequently submitted a written statement that same day withdrawing "all pending appeal/claims."  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


